Quinn, Chief Judge
(dissenting):
I disagree with the principal opinion in regard to the admissibility of the testimony of Captain Tompkins and Lieutenant Corbett. In my opinion, there is sufficient evidence to support the law officer’s ruling that the testimony of both witnesses was not obtained in violation of Article 31 of the Uniform Code, 10 USC § 831.
Captain Tompkins testified he was advised by his Chief of Staff that the *312Community Chest had not received the contributions collected from the personnel of the Pacific Reserve Fleet Group. He called the accused, who was responsible for collection and remission of the contributions, to his cabin. When the accused appeared, he told him he had “a report that the money had not been turned in to the Community Chest.” While he “quoted . . . [no] article” from the Uniform Code, he advised the accused that “anything he said might be held against him in a trial or court, if there were one.” He also “believe [d] ” he informed the accused “that he did not have to make a statement.” On this evidence, the law officer overruled defense counsel’s objection to testimony regarding the content of the conversations between the accused and Captain Tompkins. Since the evidence shows compliance with Article 31, the ruling is correct. United States v Davis, 8 USCMA 196, 24 CMR 6.
Lieutenant Corbett testified she acted as Treasurer for the United Success Drive at District Headquarters. Mr. Chandler, one of the officials of the Community Chest, telephoned her and requested her assistance in locating contributions from the Reserve Fleet Group, which had been reported as collected but apparently not received by the Chest. As a result, she communicated with the accused. Later, she had several conversations with him. She testified that in her dealings with the accused she did not suspect him “of any crime.” However, on cross-examination she admitted, in response to leading questions by defense counsel, that she “suspected” the accused had violated an order from the Commandant, Eleventh Naval District, requiring that contributions be forwarded by a letter of transmittal.
Although Lieutenant Corbett may have “suspected” the accused of violating an order, the evidence unmistakably shows that her entire relationship with him was directed to locating the funds which he had purportedly forwarded to the Chest. Her initial contact with the accused resulted from a routine call of a civilian employee of the Chest, who did not himself at that time entertain any suspicion of wrongdoing. Lieutenant Corbett was not connected with law enforcement. Her testimony indicates she had no reason to, and did not in fact, suspect the accused had not transmitted the contributions which earlier he had officially reported he had collected. In ruling on defense counsel’s objection to the Lieutenant’s testimony on the ground that it was obtained in violation of Article 31, the law officer said that it was his “opinion . . . that from the evidence in this case at this time, it was an Administrative effort to track down what appeared to be a mix-up in the transmission of certain funds in connection with the United Success Drive.” The ruling has substantial foundation in the evidence and cannot, therefore, be set aside as incorrect as a matter of law. United States v Davis, supra; United States v Dickenson, 6 USCMA 438, 20 CMR 154.
I would affirm the findings of guilty of larceny under Charge III. However, in other respects I agree generally with the principal opinion, including its reservations as to the legality of the findings of guilty on Charges I, II, and IV.